DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/26/2019, 01/11/2021 and 06/16/2021 have been considered by the examiner.
Specification
The use of the term “Alexa”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Examiner’s Comments
The examiner points out that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Limitations following "configured to," "adapted for," "designed to," "can be," and "capable of," or are statements of intended use are not positive limitations and thus are not given patentable weight. See MPEP 2111.04 and 2114.
Furthermore, it has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138. For purposes of expediting prosecution, the Examiner has addressed all limitations following the phrase "configured to".
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samec et al. (US 2016/0270656).
Regarding claim 1, Samec discloses, a method of treating diplopia or convergence insufficiency disorder in a patient (Figs. 5-6 and 25) comprising: 
providing a patient (470) having a condition of diplopia or convergence insufficiency disorder (1803, lines 1-10) with an image pair configured to present a first image to a first weaker eye of said patient (Para. 1803, lines 1-10) and a second image (Para. 1803, lines 1-10)  to a second dominant eye of said patient (Para. 1469), wherein information content of said first image perceivable by said first eye is different from information content of said second image perceivable by said second eye (Para. 1469), and wherein the perceptibility of said information content of said first image is augmented (Para. 1469) in comparison to the perceptibility of said information content of said second image as a result of a difference in at least one image parameter (Para. 1485) of said first image and said second image (Para. 1469); 
obtaining performance information of said patient when said patient performs a task requiring the perceiving of at least said information content of said first image (Para. 1803); and 
adjusting, based on said performance information, when said performance information is indicative of an improvement of said patient's diplopia or convergence insufficiency disorder symptoms (Para. 1469), said at least one image parameter (Para. 1485) such that said difference in perceptibility of said information content of said first image and said information content of said second image is reduced (Para. 1469).
Regarding claim 3, Samec discloses, the image pair comprises a first image source (Para. 1485) for generating said first image presented to said first eye and a second image source for generating said second image presented to said second eye (Para. 1469).
Regarding claim 4, Samec discloses, the image pair is generated from an image source configured to generate an image stream (Para. 1484).
Regarding claim 5, Samec discloses, the at least one image parameter (Para. 1485) is the number of objects appearing in said first image and the number of objects appearing in said second image (Para. 1469).
Regarding claim 6, Samec discloses, the at least parameter is the contrast of said first image (Para. 1592) and said second image (Para. 1596).
Regarding claim 7, Samec discloses, the difference in perceptibility (Para. 1485) affects only a portion of at least one of said first image (Para. 1581) and said second image (Para. 1596).
Regarding claim 8, Samec discloses, the task is established within the context of a video game (Para. 1592).
Regarding claim 9, Samec discloses, the image pair is provided while said patient is wearing an augmented reality headset (Para. 0182-0185).
Regarding claim 10, Samec discloses, the information content of said first image is layered over a live stream of images (Para. 1469, 1485) generated from a camera (Para. 0182-0185).
Regarding claim 11, Samec discloses, the at least one image parameter affects objects appearing in the live stream of images (Para. 1469, 1485) generated from a camera (Para. 0182-0185).
Regarding claim 12, Samec discloses, the image pair (Para. 0182-0185) is provided while said patient is wearing a virtual reality headset or virtual reality glasses (Para. 1478).
Regarding claim 13, Samec discloses, the information content of said first image is layered over a live stream of images (Para. 1469, 1485) generated from a camera (Para. 0182-0185).
Regarding claim 14, Samec discloses, the at least one image parameter affects objects appearing in the live stream of images (Para. 1469, 1485) generated from a camera (Para. 0182-0185).
Regarding claim 15, Samec discloses, patient has diplopia (Para. 1801-1803).
Regarding claim 16, Samec discloses, the patient has convergence insufficiency disorder (Para. 1379).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Samec et al. (US 2016/0270656) as applied to claim 1 above, in view of Yoo et al. (US 2011/0027766).
Samec remains as applied to claim 1 above.
Furthermore, Samec discloses, the image pair is generated from a single image source configured to be used with glasses (Para. 1478), wherein said patient wearing said anaglyphic glasses results in the presenting of said first image to said first weaker eye of said patient and said second image to said second dominant eye of said patient (Para. 1469 and 1485).
Samec does not disclose the glasses are anaglyphic glasses.
Yoo teaches, from the same field of endeavor that in a method of treating diplopia or convergence insufficiency disorder (Fig. 10C) that it would have been desirable to make the glasses are anaglyphic glasses (1035).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the glasses anaglyphic glasses as taught by the method of treating diplopia or convergence insufficiency disorder of Yoo in the method of treating diplopia or convergence insufficiency disorder of Samec since Yoo teaches it is known to include this feature in a method of treating diplopia or convergence insufficiency disorder for the purpose of providing an accurate and efficient method of treating diplopia or convergence insufficiency disorder.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bickerstaff et al. (US 2014/0362446) and Bathiche et al. (US 2014/0200079) discloses a method of treating diplopia or convergence insufficiency disorder with an image pair configured to present a first image to a first weaker eye of said patient and a second image to a second dominant eye of said patient, and the first image is augmented in comparison to the perceptibility of said information content of said second image as a result of a difference in at least one image parameter of said first image and said second image.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        04/27/2022